TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-14-00788-CV



                                In re Cedric Bernard Walton


                    ORIGINAL PROCEEDING FROM MILAM COUNTY



                           M E M O R AN D U M O P I N I O N


              Relator’s petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).



                                           __________________________________________

                                           Jeff Rose, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: December 31, 2014